 Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 1 of 16 PAGEID #: 170




                             In the United States District Court
                              for the Southern District of Ohio
                                       Eastern Division


Kelsey Smith,

       On behalf of herself and those
       similarly situated,
                                                     Case No. 2:20-cv-03064

                Plaintiff,                           Judge James L. Graham

       v.                                            Magistrate Judge Kimberly A. Jolson

Local Cantina, LLC, et al.,

                Defendants.



   Motion to Send Notice of Action to Similarly Situated Employees


       Pursuant to 29 U.S.C. § 216(b), Plaintiff Kelsey Smith moves this Court for an Order

authorizing her to send a notice of the pendency of this action to her similarly-situated co-

workers, informing them of their right to join the action to assert Fair Labor Standards Act

claims. Specifically, Plaintiff seeks to notify the following two groups of employees:

       All current and former tipped employees employed by Defendants in the State of
       Ohio between June 15, 2017 and the date of final judgment in this matter, who
       worked in Local Cantina locations where tips left on online orders were not
       distributed in whole or in part to servers and bartenders, (the “Pre-May 2020
       FLSA Subclass”).

       All current and former tipped employees employed by Defendants in the State of
       Ohio between May 12, 2020 and the date of final judgment in this matter (the
       “Post-May 2020 FLSA Subclass”).




                                                 1
 Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 2 of 16 PAGEID #: 171




       As set forth in the accompanying memorandum, this action meets each of the

prerequisites for sending notice to these employees. Accordingly, Plaintiff respectfully asks that

the Court grant this Motion.




                                             Respectfully submitted,


                                             /s/ Phil Krzeski
                                             Andrew R. Biller (Ohio Bar # 0081452)
                                             Biller & Kimble, LLC
                                             4200 Regent Street, Suite 200
                                             Columbus, OH 43219
                                             Telephone: (614) 604-8759
                                             Facsimile: (614) 340-4620
                                             abiller@billerkimble.com

                                             Andrew P. Kimble (Ohio Bar # 0093172)
                                             Philip J. Krzeski (Ohio Bar # 0095713
                                             Louise M. Roselle (Ohio Bar # 14844)
                                             Nathan J. Spencer (Ohio Bar # 0092262)
                                             Biller & Kimble, LLC
                                             8044 Montgomery Rd., Ste. 515
                                             Cincinnati, OH 45236
                                             Telephone: (513) 715-8711
                                             Facsimile: (614) 340-4620
                                             akimble@billerkimble.com
                                             pkrzeski@billerkimble.com
                                             lroselle@billerkimble.com
                                             nspencer@billerkimble.com

                                             www.billerkimble.com

                                             Counsel for Plaintiff and the putative class




                                                2
    Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 3 of 16 PAGEID #: 172




       Memorandum in support of Motion to Send Notice1 to Similarly
                          Situated Employees


1. Introduction

         This is a wage and hour action on behalf of restaurant workers at Defendants’ Local

Cantina locations in the Columbus, Ohio area. See Doc. 2. Plaintiff and eleven other workers have

filed consent-to-join forms with the Court since the filing of the Complaint. See, e.g., Doc. 1-2.

Plaintiff asks the Court to authorize her to provide notice of this action to all other similarly

situated workers.

2. Factual and Legal Background

         At its core, this case is about Defendants stealing tip money and not paying overtime

wages. What makes the case particularly interesting is that some of the tip theft occurs in the

context of what appears to be an attempt to manipulate the Paycheck Protection Program

(“PPP”), an emergency program meant to keep businesses afloat during the COVID-19

pandemic.

         As described below, Plaintiff suggests dividing the similarly-situated workers into two

subclasses. The division is based on Defendants’ change in pay practices, implemented in May of

1
  Even though this type of Motion is often called a “Motion for Conditional Certification,” the term “conditional
certification” is a misnomer. Essex v. Children’s Place, Inc., No. CV15-5621, 2016 WL 4435675, *4 (D.N.J. Aug. 16,
2016). Conditional certification of an FLSA matter does not produce a class with independent legal status and is not
necessary “for the existence of a representative action under the FLSA.” Symczyk v. Genesis Healthcare Corp., 656
F.3d 189, 193 (3d Cir. 2011) (“Symczyk I”). Rather, “[t]he sole consequence of conditional certification is the
sending of court-approved written notice to employees, who in turn become parties to a collective action only by
filing written consent with the court.” Symczyk v. Genesis Healthcare Corp., 133 S. Ct. at 1530 (internal quotations
omitted) (“Symczyk II”). Accordingly, Plaintiff moves to send notice to similarly situated employees through this
Motion.



                                                         3
 Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 4 of 16 PAGEID #: 173




2020. Thus, the subclasses are divided between two time periods: pre-May 2020 and post-May

2020.

        During the pre-May 2020 time period, Defendants retained tips that customers left for

employees when making online orders. Exhibit A, Kelsey Smith Declaration, ¶¶ 27-28; Exhibit

B, Mariah Cooper Declaration ¶¶ 26-27; Exhibit C, Roni Bair Declaration, ¶ 26; Exhibit E,

Elizabeth North Declaration, ¶¶ 26-27; Exhibit F, Megan Sayre Declaration, ¶¶ 24-25; Exhibit

G, Matthew Meade Declaration, ¶¶ 24-25; Exhibit H, Sarah Gross Declaration, ¶¶ 23-24;

Exhibit I, Rachel Merrill Declaration, ¶¶ 26-27; Exhibit J, Clare Lahey Declaration, ¶¶ 19-20;

Exhibit K, Abigail Mitchell Declaration, ¶¶ 24-25; Exhibit L, Scott Baker Declaration, ¶ 26. At

the same time, Defendants paid those employees—servers and bartenders—a tipped wage rate.

        This practice violates the FLSA, which forbids employers from paying a tipped wage to

employees unless those employees are permitted to retain all of their tips. 29 U.S.C. §

203(m)(2)(A)(ii). Moreover, regardless of the wage rate, “[a]n employer may not keep tips

received by its employees for any purposes, including allowing managers or supervisors to keep

any portion of employees’ tips, regardless of whether or not the employer takes a tip credit.”29

U.S.C. § 203(m)(2)(B). “Any employer who violates section 203(m)(2)(B) of this title shall be

liable to the employee or employees affected in the amount of the sum of any tip credit taken by

the employer and all such tips unlawfully kept by the employer, and in an additional equal

amount as liquidated damages.” 29 U.S.C. § 216(b).

        On May 12, 2020, however, things changed.

        On information and belief, at about that time, Defendants received money from the

Paycheck Protection Program. Decl. Smith ¶ 8; Decl. Gross, ¶ 11; Decl. North, ¶ 12. As the



                                               4
    Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 5 of 16 PAGEID #: 174




Court is aware, the “Paycheck Protection Program is a loan designed to provide a direct incentive

for small businesses to keep their workers on their payroll.”2 A key feature of the Program is that

the “SBA will forgive loans if all employees are kept on the payroll for eight weeks and the money

is used for payroll, rent, mortgage interest, or utilities.” Id.

         Under the Program, the loan is forgiven if the employer uses it to pay employees. Id. But,

of course, that means the employer does not keep the money. Id.

         On May 12, 2020, Defendants required servers and bartenders (the “tipped workers”) to

agree to a new, temporary compensation structure. This change is reflected on the “agreement”

Defendants required their tipped workers to sign. Exhibit M, Smith Agreement; Exhibit N,

Cooper Agreement. In sum, Defendants switched the tipped workers to a $1,000 per week

“salary,” but Defendants required the servers to “agree” that Defendants could retain all tip

money.3 In practice, Defendants retained all credit card tips, but not cash tips.

         Plaintiff speculates that this may be Defendants’ attempt to pay out the PPP money, thus

making the loan forgivable, and then receive the money back in the form of customer tips.

Defendants specifically warned the tipped employees not to let customers know what it was

doing. Decl. Smith, ¶ 14; Decl. Cooper, ¶ 12; Decl. Boswell, ¶ 13.

         Although Defendants’ conduct raises questions as to their intent, in the end, it does not

matter to this case. Keeping employee tips unquestionably violates the FLSA. 29 U.S.C. §

203(m)(2)(B).

         Defendants also apparently decided that if they were paying a “salary,” they might as

well require the tipped workers to work more hours. No additional compensation was given for

2
  See https://www.sba.gov/funding-programs/loans/coronavirus-relief-options/paycheck-protection-program
(accessed 6/19/20)
3
  Mariah Cooper received $1,100 per week, regardless of the hours she worked. Decl. Cooper, ¶ 21.

                                                     5
 Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 6 of 16 PAGEID #: 175




hours worked in excess of forty. Exhibit D, Evan Boswell Declaration, ¶¶ 7-9; Decl. Smith, ¶¶

20-23; Decl. Cooper, ¶¶ 13, 20-23; Decl. Bair, ¶¶ 19-22; Decl. North, ¶¶ 13, 21-23; Decl.

Lahey, ¶¶ 9, 14-15; Decl. Sayre, ¶¶ 15, 20-21; Decl. Meade, ¶¶18, 20-21; Decl. Gross, ¶¶ 13,

19-20; Decl. Mitchell, ¶¶ 18-22; Decl. Merrill, ¶¶ 20-23; Decl. Baker, ¶¶ 18, 20-22. This, too,

violates the FLSA. 29 U.S.C. § 207.

       Through this Motion, Plaintiff seeks to take the first step in protecting the rights of her

fellow employees—by sending them Court-approved notice of this action and letting them decide

whether to seek unpaid wages under the FLSA. Plaintiff seeks designation as a representative of

the following FLSA collective action classes:

       All current and former tipped employees employed by Defendants in the State of
       Ohio between June 15, 2017 and the date of final judgment in this matter, who
       worked in Local Cantina locations where tips left on online orders were not
       distributed, in whole or in part, to tipped employees (the “Pre-May 2020 FLSA
       Subclass”).

       All current and former tipped employees employed by Defendants in the State of
       Ohio between May 12, 2020 and the date of final judgment in this matter (the
       “Post-May 2020 FLSA Subclass”).

       As described below, Plaintiff far exceeds the “modest” showing she must make to prevail

on this motion. Castillo v. Morales, 302 F.R.D. 480, 486 (S.D. Ohio Sept. 6, 2014). Through the

allegations in the Complaint, the declarations of Plaintiff and fellow opt-ins, and Plaintiff’s

employment documents, Plaintiff has demonstrated that Defendants subjected all putative class

members to a unified policy that violates the FLSA. Accordingly, Plaintiff asks that the Court

authorize Plaintiff to send notice of a collective action under the FLSA.

3. The Parties

       Defendants operate Mexican restaurants in the greater Columbus area. The restaurants

are generally known as the Local Cantina. These locations are owned and operated through

                                                 6
 Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 7 of 16 PAGEID #: 176




various limited liability corporations named in the First Amended Complaint. Doc. 2 at ¶¶ 18-32.

Defendant George Tanchevski owns or has owned Defendants’ Local Cantina locations during

the relevant time period. See Decl. Smith, ¶ 5; Decl. Cooper, ¶ 6; Decl. Bair, ¶ 4; Decl. Boswell,

¶ 5; Decl. North, ¶ 8; Decl. Sayre, ¶ 8; Decl. Meade, ¶ 4; Decl. Gross, ¶ 4; Decl. Merrill, ¶ 6;

Decl. Lahey, ¶ 6; Decl. Mitchell, ¶ 7; Decl. Baker, ¶ 4.

       The proposed FLSA collective action consists of two sub-classes of tipped employees

who worked at Defendants’ Local Cantina locations at any time during the three years preceding

the filing of the Complaint. The subclasses are divided by when the individual employees

worked—pre-May 2020 or post-May 2020.

       Plaintiff Kelsey Smith is a representative member of both subclasses because she worked

as a server and bartender at Defendants’ Local Cantina location in German Village during the

both relevant time periods and was subject to each of the FLSA violations discussed herein. See

Decl. Smith at ¶ 4.

4. Law and Argument
   4.1. Legal Standard to Send Notice of a Collective Action

       Section 216(b) of the FLSA empowers Plaintiffs to maintain an action for unpaid wages

on behalf of themselves and similarly situated employees:

       An action to recover the liability prescribed [under the FLSA] may be maintained
       against one employer in any Federal or State court of competent jurisdiction by
       any one or more employees for and on behalf of himself or themselves and other
       employees similarly situated. No employee shall be a party plaintiff to [a class]
       action unless he gives consent in writing to become such a party and such consent
       is filed in the court in which the action is brought.

29 U.S.C. § 216(b).




                                                7
 Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 8 of 16 PAGEID #: 177




         Before a similarly situated employee may become a party plaintiff to this lawsuit for

purposes of their FLSA claims, he or she must file a written consent with the Court. Id. This

distinct “opt-in” structure heightens the need for employees to “receiv[e] accurate and timely

notice concerning the pendency of the collective action.” Hoffman La-Roche Inc. v. Sperling, 493

U.S. 165, 170 (1989). The statute therefore vests district courts with “discretion to implement

29 U.S.C. § 216(b)…by facilitating the notice to potential plaintiffs.” Id. at 169.

         The FLSA does not define “similarly situated” and neither does the Sixth Circuit.

O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 584-85 (6th Cir. 2009). “But notably,

plaintiffs seeking to certify a collective action under the FLSA face a lower burden than plaintiffs

seeking class certification under Federal Rule of Civil Procedure 23.” Myers v. Marietta Mem.

Hosp., 201 F.Supp.3d 884, 890 (S.D. Ohio Aug. 17, 2016) (citing O’Brien). The Sixth Circuit

uses a two-stage certification process to determine whether a proposed group of plaintiffs is

“similarly situated.” White v. Baptist Mem’l Health Care Corp., 699 F.3d 869, 877 (6th Cir.

2012).

         “First, at the ‘initial notice’ stage, before discovery has occurred, the Court determines

whether to conditionally certify the collective class and whether notice of the lawsuit should be

given to putative class members.” Smith v. Generations Healthcare Servs. LLC, No. 2:16-cv-907,

2017 WL 2957741, *2 (S.D. Ohio Jul. 11, 2017). For Plaintiff to prevail at the initial notice stage,

she must only make a “modest factual showing” that she is similarly situated to the putative

class—a “fairly lenient standard” that “typically results in conditional certification of a

representative class.” Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006)).

“Although the Sixth Circuit has declined to ‘create comprehensive criteria for informing the



                                                 8
 Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 9 of 16 PAGEID #: 178




similarly situated analysis,’ it has held that FLSA plaintiffs may proceed collectively in cases

where ‘their claims [are] unified by common theories of defendants’ statutory violations, even if

the proofs of these theories are inevitably individualized and distinct.” Smith, 2017 WL 2957741,

*3 (citing O’Brien). At the first stage, the Court “does not generally consider the merits of

claims, resolve factual disputes, or evaluate credibility.” Myers, 201 F.Supp.3d at 890.

       The second stage of the FLSA collective action analysis occurs once discovery is

complete, when defendants can move to decertify the action. Id. It is at this stage where the

Court considers: “(1) the factual and employment settings of the individual plaintiffs, (2) the

different defenses to which the plaintiffs may be subject to on an individual basis, and (3) the

degree of fairness and procedural impact of certifying the class as a collective action.” Fenley v.

Wood Group Mustang, Inc., 325 F.R.D. 232, 242 (S.D. Ohio 2018). Arguments regarding

“individualized inquiries and defenses go to the merits of Plaintiff’s claims, and are more

appropriately raised at the decertification stage.” See Thomas v. Papa John’s Int’l, Inc., No. 1:17-

cv-411, 2019 WL 4743637, *3 (S.D. Ohio Sept. 29, 2019).

       Because Plaintiff’s Motion addresses the first stage, the Court’s analysis should be

limited solely to whether Plaintiff and putative class are “similarly situated” with respect to

Defendants’ tip and overtime policies. See, e.g., Myers, 201 F.Supp.3d at 890. The Court should

not consider Defendants’ possible arguments justifying the existence of either employment

policy or practice.

       Courts routinely grant certification to servers alleging illegal tip pool violations similar to

those alleged here. See, e.g., Carbone v. Zen 333 Inc., No. 2:16-cv-108, 2016 WL 7383920, *8-9

(D.S.C. Dec. 21, 2106) (authorizing notice to be sent to servers who were forced to share tips



                                                 9
Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 10 of 16 PAGEID #: 179




with the house); Lynch v. Dining Concepts Group, LLC, No. 2:15-cv-580, 2015 WL 5916212, *4-5

(D.S.C. Oct. 8, 2015) (authorizing notice to be sent to servers and bartenders who were forced to

share tips with the house, which used the tips to pay wages to other employees); McCoy v. RP,

Inc., No. 2:14-cv-3171, 2015 WL 6157306, *3-4 (D.S.C. Oct. 19, 2015) (authorizing notice to be

sent to servers at restaurant who were forced to share tips with non-tipped workers); Gagliastre v.

Captain George’s, No. 2:17-cv-379, 2018 WL 9848232, *4-5 (E.D. Va. Mar. 13, 2018)

(authorizing notice to be sent to tipped employees regarding tip credit violations).

   4.2. Plaintiff is similarly situated to the putative class.

       Plaintiff seeks to represent the following Collective Action classes, the members of which

have been harmed by Defendants’ unlawful pay policies and practices:

       All current and former tipped employees employed by Defendants in the State of
       Ohio between June 15, 2017 and the date of final judgment in this matter, who
       worked in Local Cantina locations where tips left on online orders were not
       distributed, in whole or in part, to tipped employees (the “Pre-May 2020 FLSA
       Subclass”).

       All current and former tipped employees employed by Defendants in the State of
       Ohio between May 12, 2020 and the date of final judgment int his matter (the
       “Post-May 2020 FLSA Subclass”).

Defendants applied the same policies to all of their tipped employees: Defendants (1) violated the

tip credit provision in 29 U.S.C. § 203(m) by retaining online credit card tips; (2) illegally

withheld tips from May 12, 2020 to present; and (3) failed to pay overtime for hours worked in

excess of 40 per workweek from May 12, 2020 to present.

       Plaintiff has made a modest factual showing that she and other tipped employees at

Defendants’ nine Local Cantina locations were together victims of a common policy or plan that

violated the law, and/or has a reasonable basis for her claim that she and other tipped employees



                                                10
Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 11 of 16 PAGEID #: 180




are similarly situated. Castillo, 302 F.R.D. at 486. Plaintiff was subject to the unlawful policies

described above.

       For example, Plaintiff completed daily sales reports as both a bartender and server, which

did not reflect the tips she earned for online orders. Decl. Smith ¶ 28. She spoke with fellow

tipped employees who worked at her store, and other restaurants in the Columbus area, who

confirmed that Defendants’ practice is restaurant-wide. Decl. Smith, ¶¶ 27-28; Decl. Cooper, ¶¶

26-27; Decl. Bair, ¶ 26; Decl. Boswell, ¶¶ 11-14; Decl. North, ¶¶ 26-27; Decl. Sayre, ¶¶ 24-25;

Decl. Meade, ¶¶ 24-25; Decl. Gross, ¶¶ 23-24; Decl. Merrill, ¶¶ 26-27 ; Decl. Lahey, ¶¶ 19-20;

Decl. Mitchell, ¶¶ 24-25; Decl. Baker, ¶ 26.

       Further, the employment contract that she and her fellow tipped employees received

shows that other employees received were subjected to the same tip-withholding and overtime

policies. See Exh. M, Smith Agreement; see also Exh. N, Cooper agreement. The employment

contract states, “The Company will retain all income, including gratuities, as a way to help

facilitate your increased salary for the next eight weeks.” Id. (emphasis added). Moreover, once

the pay change went into effect, each employee was required to work hours in excess of 40 per

workweek, but did not receive compensation at one-and-a-half times their regular rate, or $37.50

per hour. Decl. Smith, ¶¶ 20-23; Decl. Cooper, ¶¶ 13, 20-23; Decl. Bair, ¶¶ 19-22; Decl.

Boswell, ¶¶ 7-9; Decl. North, ¶¶ 13, 21-23; Decl. Lahey, ¶¶ 9, 14-15; Decl. Sayre, ¶¶ 15, 20-

21; Decl. Meade, ¶¶18, 20-21; Decl. Gross, ¶¶ 13, 19-20; Decl. Mitchell, ¶¶ 18-22; Decl.

Merrill, ¶¶ 20-23; Decl. Baker, ¶¶ 18, 20-22.




                                                11
Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 12 of 16 PAGEID #: 181




       Plaintiff’s Amended Complaint, Declarations, and the attached documents have

exceeded the “low standard of proof” required at this stage. Castillo, 302 F.R.D. at 486. Plaintiff

asks that the Court authorize Plaintiff to send notice of this collective action.

5. Court-authorized notice is appropriate in this case.

       Plaintiff requests the Court authorize that notice be disseminated to all individuals who

worked at Defendants’ Local Cantina locations from June 15, 2017 to present. Plaintiff seeks

permission to send the notice through regular U.S. mail and electronic mail. Plaintiff’s proposed

notice and opt-in methods are in line with the FLSA’s remedial purpose.

   5.1. Plaintiff’s Proposed Notice

       Attached as Exhibit O is Plaintiff’s proposed form of judicial notice. The proposed notice

achieves the goals of FLSA notice: “to make as many potential plaintiffs as possible aware of this

action and their right to opt in without devolving into a fishing expedition or imposing undue

burden on defendants.” Elmajdoub v. MDO Dev. Corp., No. 12-cv-5239, 2013 WL 6620685, *4

(S.D.N.Y. Dec. 11, 2013).

   5.2. Email Notice is Appropriate.

       The Supreme Court has held that “District Courts have discretion, in appropriate cases,

to implement 29 U.S.C. § 216(b)…facilitating notice to potential plaintiffs.” Hoffman-LaRoche

Inc. v. Sperling, 493 U.S. 165, 169 (1989). District courts are instructed to authorize notice that is

“orderly, sensible, and not otherwise contrary to statutory commands.” Id. at 170. In 1989, when

the Supreme Court made this decision, there is little doubt that notice via first class was the best

way to provide notice in “an efficient and proper way.” Id. at 171. But the Supreme Court was

intentionally vague in defining the manner and form of the notice to be sent. “We confirm the



                                                  12
Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 13 of 16 PAGEID #: 182




existence of the trial court’s discretion, not the details of its exercise.” Id. at 170 (emphasis added).

The Court should exercise discretion to approve notice via email and text message.

        In addition to regular mail, Plaintiff seeks to send notice via email. In Smith, the Court

recognized that email notice is “in line with the current nationwide trend and advances the

remedial purpose of the FLSA, because service of the notice by two separate methods increases

the likelihood that all potential plaintiffs will receive notice of the lawsuit.” Id., 2017 WL

2957741, at *6 (internal quotations omitted). Plaintiff’s proposed email is attached as Exhibit P.

        Plaintiff also requests the ability to send notice via text to the extent there are class

members for whom Defendants do not have emails or whose mail notice is returned as

undeliverable. See, e.g., Brandenburg v. Cousin Vinny’s Pizza, LLC, No. 3:16-cv-516, 2017 WL

3500411, *5 (S.D. Ohio Aug. 15, 2017) (allowing notice to be sent via text to the extent that

plaintiff shows notice via mail and email is insufficient). This third method of notice is

particularly appropriate here, where Defendants regularly communicate with their employees

through text message, so it is likely the most reliable contact information in Defendants’

possession. See Decl. Smith, ¶ 23; Decl. Cooper, ¶ 15; Decl. North, ¶ 14; Decl. Sayre, ¶ 14;

Decl. Meade, ¶ 13; Decl. Gross, ¶ 14; Decl. Merrill, ¶ 15; Decl. Mitchell, ¶ 21; Decl. Baker, ¶

22. Plaintiff requests the following text message be approved:

        NOTICE IS AUTHORIZED BY THE UNITED STATES DISTRICT COURT:
        You are receiving this notice because records show that you work or worked as a
        tipped employee at Defendants’ Local Cantina locations and may have the
        opportunity to join a lawsuit for unpaid wages. Please review the full lawsuit
        notice at _____.




                                                   13
Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 14 of 16 PAGEID #: 183




   5.3. A 90-day opt-in period is appropriate.

       Once notice is sent, Plaintiff requests that putative class members be granted 90 days in

which to return an opt-in form, which is the “standard notice period” in this district. See, e.g.,

Smith, 2017 WL 2957741, *7; Brandenburg, 2017 WL 3500411, at *6.

   5.4. Expedited disclosure of names and contact information is appropriate.

       In order to provide potential opt-in plaintiffs with notice of the pendency of this lawsuit,

Plaintiff respectfully requests that the Court direct Defendants to produce a computer-readable

list of names, last known addresses, telephone numbers, e-mail addresses, date of employment,

and job titles for members of the putative classes within 15 days of the Court’s order granting

conditional certification. See, e.g., Heaps v. Safelite Solutions, LLC, No. 2:10-cv-729, 2011 WL

1325207, *17 (S.D. Ohio Apr. 5, 2011).

       While Defendants’ records will provide the most efficient method of class members’

contact information, Plaintiff asks that the Court authorize Plaintiffs to take reasonable steps to

update and/or locate class members’ contact information for the purpose of providing them

notice. These steps include running names and addresses through a Change of Address Database

and/or calling class members to inquire as to their current addresses. For obvious reasons, it is

important to make sure the notices are sent to the correct place.

6. Conclusion

       For the foregoing reasons, Plaintiff requests the Court to (1) send notice of a collective

action consisting of Defendants’ current and former tipped employees, (2) approve the Plaintiffs’

proposed notice of the action, (3) order Defendants to provide name and contact information for

all potential Collective members, and (4) authorize Plaintiff to send the notices via first class

mail, email, and text message.

                                                14
Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 15 of 16 PAGEID #: 184




                                     Respectfully submitted,


                                     /s/ Phil Krzeski
                                     Andrew R. Biller (Ohio Bar # 0081452)
                                     Biller & Kimble, LLC
                                     4200 Regent Street, Suite 200
                                     Columbus, OH 43219
                                     Telephone: (614) 604-8759
                                     Facsimile: (614) 340-4620
                                     abiller@billerkimble.com

                                     Andrew P. Kimble (Ohio Bar # 0093172)
                                     Philip J. Krzeski (Ohio Bar # 0095713
                                     Louise M. Roselle (Ohio Bar # 14844)
                                     Nathan J. Spencer (Ohio Bar # 0092262)
                                     Biller & Kimble, LLC
                                     8044 Montgomery Rd., Ste. 515
                                     Cincinnati, OH 45236
                                     Telephone: (513) 715-8711
                                     Facsimile: (614) 340-4620
                                     akimble@billerkimble.com
                                     pkrzeski@billerkimble.com
                                     lroselle@billerkimble.com
                                     nspencer@billerkimble.com

                                     www.billerkimble.com

                                     Counsel for Plaintiff and the putative class




                                       15
Case: 2:20-cv-03064-JLG-KAJ Doc #: 6 Filed: 06/29/20 Page: 16 of 16 PAGEID #: 185




                                 Certificate of Service

       I hereby certify that a copy of the foregoing was filed electronically with the Clerk of

Court using the CM/ECF system. Notice of this filing will be sent to all parties by operation of

the Court’s filing system. To the extent any parties are not registered on the CM/ECF filing

system, I certify that I serve them a copy of the foregoing pursuant to the Federal Rules of Civil

Procedure, and will provide an updated certificate of service once service is achieved.



                                      /s/ Phil Krzeski
                                      Philip Krzeski




                                                16
